EFiled: May 07 2015 03:40PM EDT
                                                    Transaction ID 57203332
                                                    Case No. 7668-VCN
                           COURT OF CHANCERY
                                 OF THE
                           STATE OF DELAWARE
 JOHN W. NOBLE                                            417 SOUTH STATE STREET
VICE CHANCELLOR                                           DOVER, DELAWARE 19901
                                                         TELEPHONE: (302) 739-4397
                                                         FACSIMILE: (302) 739-6179

                                  May 7, 2015



Stephen P. Lamb, Esquire                   Kevin G. Abrams, Esquire
Meghan M. Dougherty, Esquire               J. Peter Shindel, Jr., Esquire
Paul, Weiss, Rifkind, Wharton              Abrams & Bayliss LLP
   & Garrison LLP                          20 Montchanin Road, Suite 200
500 Delaware Avenue, Suite 200             Wilmington, DE 19801
Wilmington, DE 19801

                        Joel Friedlander, Esquire
                        Benjamin P. Chapple, Esquire
                        Friedlander & Gorris, P.A.
                        222 Delaware Avenue, Suite 1400
                        Wilmington, DE 19801

      Re:   The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
            C.A. No. 7668-VCN
            Date Submitted: May 1, 2015

Dear Counsel:

      Plaintiff The Renco Group, Inc. (“Renco”) has moved for reconsideration of

the Court’s Letter Opinion1 which denied Renco’s application for certification of




1
 Renco Gp., Inc. v. MacAndrews AMG Hldgs. LLC, 2015 WL 1830476 (Del. Ch.
Apr. 20, 2015) (the “Letter Opinion”).
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
C.A. No. 7668-VCN
May 7, 2015
Page 2



interlocutory appeal from the Court’s Order and Memorandum Opinion2 granting

in part the Defendants’ Motion to Dismiss.3

      The debate focuses on certain fiduciary duty claims and aiding and abetting

breach of fiduciary duty claims that the Court dismissed. In denying Renco’s

application for certification of an interlocutory appeal, the Court arguably

overstated the similarities between the Opinion and an earlier decision regarding

comparable claims of the Nominal Defendant here.4 Regardless of the Court’s

view of the relationship between the two actions, other grounds for rejection of the

interlocutory appeal were set forth, such as that an interlocutory appeal is

extraordinary and that an interlocutory appeal would not resolve the litigation.

      A motion for reargument under Court of Chancery Rule 59(f) requires the

moving party to “demonstrate either that the Court overlooked a controlling


2
  Renco Gp., Inc. v. MacAndrews AMG Hldgs. LLC, 2015 WL 394011 (Del. Ch.
Jan. 29, 2015) (the “Opinion”).
3
  The Supreme Court has rejected Renco’s interlocutory appeal effort. Renco Gp.,
Inc. v. MacAndrews AMG Hldgs. LLC, 2015 WL 2019387 (Del. Apr. 30, 2015).
Perhaps that was the end of any interlocutory appeal of the Opinion and its
implementing order, but the Court will, nonetheless, address Renco’s motion.
4
  AM General Hldgs. LLC v. Renco Gp., Inc., 2013 WL 5863010 (Del. Ch. Oct. 31,
2013).
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
C.A. No. 7668-VCN
May 7, 2015
Page 3



decision or principle of law that would have a controlling effect, or the Court

misapprehended the facts or the law such that the outcome of the decision would

be different.”5 Thus, even if the Court misapprehended the similarities between the

legal theories advanced by the parties in the two actions, the outcome would not

have been different and, therefore, Renco’s motion for reconsideration of the Letter

Opinion is denied.

      IT IS SO ORDERED.

                                            Very truly yours,

                                            /s/ John W. Noble

JWN/cap
cc: Thad J. Bracegirdle, Esquire
    Register in Chancery-K




5
 Carlyle Inv. Mgmt., LLC v. Moonmouth Co., S.A., 2014 WL 4104702, at *2 (Del.
Ch. Aug. 21, 2014).